MEMORANDUM **
Yolanda Millan Cruz, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008). We deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion or violate due process because it properly considered Millan Cruz’s motion to reopen and determined that the likelihood of her husband obtaining cancellation of removal on remand was too speculative to establish her own prima facie eligibility for relief. See Ordonez v. INS, 345 F.3d 777, 784 (9th Cir.2003) (to establish a prima facie case, the evidence must reveal a reasonable likelihood that the statutory requirements for relief have been satisfied).
We lack jurisdiction to consider Millan Cruz’s remaining contentions because this petition for review is not timely as to the BIA’s underlying order summarily affirming the immigration judge’s deci*369sion. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.